                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:17-CV-727-RJC-DCK

 LA MICHOACANA NATURAL, LLC,                            )
                                                        )
                 Plaintiff,                             )
                                                        )
    v.                                                  )       ORDER
                                                        )
 LUIS MAESTRE, ADRIANA TERAN, and                       )
 LA LINDA MICHOACANA,                                   )
                                                        )
                 Defendants.                            )
                                                        )

         THIS MATTER IS BEFORE THE COURT on the “Motion To Quash Subpoena Served

On Non-Party PLM Operations, LLC” (Document No. 87) filed August 14, 2019. This motion

has been referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and

immediate review is appropriate.       Having carefully considered the motion, the record, and

applicable authority, the undersigned will grant the motion.

         By the instant motion, non-party PLM Operations, LLC (“PLM” or “Movant”) seeks to

quash a subpoena it received from Plaintiff La Michoacana Natural, LLC (“Plaintiff”) on or about

July 26, 2019. (Document No. 87, p. 1). PLM notes, inter alia, that: (1) it has never been a party

to this case; (2) the latest discovery deadline passed on August 1, 2019; and (3) the Court has

already granted summary judgment for Plaintiffs, allowed injunctive relief, and awarded damages.

(Document No. 87, pp. 1-2) (citations omitted).

         In addition, PLM argues the underlying subpoena should be quashed for the following

reasons:

            a. The subpoena is not relevant to any claims or defenses in the action,
               is disproportionate to the needs of the case, is overly broad, is unduly
               burdensome, and constitutes a fishing expedition. The case is
               essentially over except for the two limited motions that remain
               unresolved. The subpoena seeks information that goes far beyond
               the limited issues still before this Court.

           b. The subpoena seeks confidential, proprietary, and trade secret
              information like PLM’s financial accounts, customer lists, and
              business interests in the State of North Carolina. Plaintiff has no
              need for this information, and PLM would be harmed if it were
              required to disclose it to Plaintiff.

           c. Plaintiffs have made no attempt to obtain the requested information
              from a party to the case prior to serving the subpoena on non-party
              PLM.

           d. Plaintiff did not serve the subpoena in time for documents to be
              produced by the August 1, 2019 discovery completion deadline.

           e. Plaintiff did not participate in good faith with the local rules’ meet-
              and-confer requirement.

           f. Plaintiff failed to comply with LCvR 45.2, in that Plaintiff did not
              give notice of the subpoena to Defendants at least three calendar
              days before issuing it to PLM.

(Document No. 87, pp. 2-3). See also (Document No. 88).

       The undersigned finds PLM’s arguments to be compelling. Moreover, the response to this

motion was due by August 28, 2019, and to date no response, or request to extend time to respond,

has been filed with the Court. See Local Rule 7.1(e). Based on PLM’s motion and brief in support,

and particularly noting Plaintiff’s counsel’s failure to apparently meet-and-confer in good faith,

the undersigned will allow the requested relief.

       IT IS, THEREFORE, ORDERED that the “Motion To Quash Subpoena Served On Non-

Party PLM Operations, LLC” (Document No. 87) is GRANTED.

       IT IS FURTHER ORDERED that Plaintiff shall reimburse PLM for its reasonable costs

and attorney’s fees in preparing and filing the pending motion and its supporting documents. The

parties are respectfully encouraged to resolve this issue without further intervention; however, if



                                                   2
they are unable to do so, PLM may file a separate motion including appropriate support for the

reasonable costs and fees it seeks, on or before October 4, 2019.

       SO ORDERED.




                             Signed: September 4, 2019




                                                 3
